                        Case 4:16-cr-00022-KGB Document 51 Filed 04/06/21 Page 1 of 4
AO 245D (Rev. 02/ 18)   Judgment in a Criminal Case for Revocations
                         Sheet 1
                                                                                                                                 I   . TARKANSAS

                                        UNITED STATES DISTRICT COURT                                                   ~ AO
                                                                                                                          P6 2021
                                                                                                                             R
                                                             Eastern District of Arkansas                   JAMES           cC           K
                                                                                                            ~y:_                           , CLERK
           UNITED STA TES OF AMERICA                                       Judgment in a Criminal Case                                    DEP CLERK
                                V.                                         (For Revocation of Probation or Supervised Release)

              ROOSEVELT STOVALL, JR.
                                                                           Case No. 4: 16-cr-00022 KGB
                                                                           USM No. 30750-009
                                                                            LOTT ROLFE, IV
                                                                                                    Defendant's Attorney
 THE DEFENDANT:
 ~ admitted guilt to violation ofcondition(s)              _ 1_-4_ _ _ _ _ __ __ _ of the term of supervision.
 •    was found in violation of condition(s) count(s) _ _ __ _ __ _ _                  after denial of guilt.
 The defendant is adjudicated guilty of these violations:


 Violation Number                Nature of Violation                                                               Violation Ended
 1                                   Failure to comply with the requirements of the Sex Offender

                                                                          as directed by the
                                     officer, the Bureau of Prisons, or any state sex offender



        The defendant is sentenced as provided in pages 2 through _ _ 4_ _ of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of I 984.
 •    The defendant has not violated condition(s) _ __ _ _ _ _                 and is discharged as to such violation(s) condition.

            It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully pai_d. ~fordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
 economic circumstances.

                                                4235
 Last Four Digits of Defendant's Soc. Sec. No.: _ __                        04/05/2021
                                                                                               Date of Imposition of Judgment
 Defendant's Year of Birth:             1968

 City and State of Defendant's Residence:
 Gould, Arkansas
                                                                            Kristine G. Baker, United States District Judge
                                                                                                  Name and Title of Judge


                                                                                                                Date
                        Case 4:16-cr-00022-KGB Document 51 Filed 04/06/21 Page 2 of 4
AO 245D (Rev. 02/ 18)    Judgment in a Crim inal Case for Revocations
                         Sheet IA

                                                                                                               2_
                                                                                              Judgment- Page _ _     of _ _ 4__
D EFENDANT: ROOSEVELT STOVALL, JR.
CASE NUMBER: 4:16-cr-00022 KGB

                                                         ADDITIONAL VIOLATIONS

                                                                                                                     Violation
Violation Number                 Nature of Violation                                                                Concluded
                                 are a student, or were convicted of a qualifying offense.                          09/09/2020



                                 as instructed after receiving instructions from the court or the probation



3                                Failure to participate, under the guidance and supervision of the probation



4                                Failure to pay a special penalty assessment in the amount of $100.
                        Case 4:16-cr-00022-KGB Document 51 Filed 04/06/21 Page 3 of 4
AO 245D (Rev. 02/ 18)    Judgment in a Criminal Case for Revocations
                         Sheet 2- Imprisonment
                                                                                                     Judgment -   Page   3    of   4
DEFENDANT: ROOSEVELT STOVALL, JR.
CASE NUMBER: 4:16-cr-00022


                                                                IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

8 months.




     ii   The court makes the following recommendations to the Bureau of Prisons:

The Court recommends the defendant be incarcerated in the Forrest City facility.




     ~ · The defendant is remanded to the custody of the United States Marshal.

     •    The defendant shall surrender to the United States Marshal for this district:
          •    at   - - - - -- - --                •     a.m.     •    p.m.    on
          •    as notified by the United States Marshal.

     •    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          •    before 2 p.m. on
          •    as notified by the United States Marshal.
          •    as notified by the Probation or Pretrial Services Office.

                                                                       RETURN

I have executed this judgment as follows:




           Defendant delivered on                                                         to

at   _ _ __ __ __ __ _ _ __                            with a certified copy of this judgment.




                                                                                                  UN ITED ST A T ES MARSHAL


                                                                              By
                                                                                               DEPUTY UNITED ST ATES MARSHAL
                        Case 4:16-cr-00022-KGB Document 51 Filed 04/06/21 Page 4 of 4
AO 245D (Rev. 02/ 18)    Judgment in a Criminal Case for Revocations
                         Sheet 3 - Supervised Release
                                                                                              Judgment- Page   _ 4__   of       4
DEFENDANT: ROOSEVELT STOVALL, JR.
CASE NUMBER: 4:16-cr-00022
                                                           SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

 No supervised release to follow term of imprisonment.




                                                        MANDATORY CONDITIONS

I.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               • The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                    substance abuse. (check if applicable)
4.    • You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution . (check if applicable)
5.    • You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
         where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    • You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
